EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janelle O’Neill on May 6, 2022.
The application has been amended as follows: 
Claim 5 is amended as follows:
— The mouthpiece of claim 21, wherein the gum portion has an anterior portion and a posterior portion, and wherein the first EEG electrode and the second EEG electrode are positioned on the anterior portion of the gum portion, and the third EEG electrode and the fourth EEG electrode are positioned on the posterior portion of the gum portion.—
Claim 10 is amended as follows:
— The mouthpiece of claim 21, comprising a mouthguard configured to protect the dentition of the user during at least one of an athletic activity and a gaming activity.—
Claim 21 is amended as follows:
— A mouthpiece comprising: a dentition attachment portion contoured to at least partially extend around and receive at least a partial upper portion of a dentition of a user, the dentition attachment portion having an occlusal surface, a buccal wall extending from the occlusal surface on a first side and a lingual wall extending from the occlusal surface on a second side, the buccal wall comprising a gum portion configured to be positioned adjacent the user's alveolar mucosa; and a plurality of EEG electrodes positioned on or embedded in the gum portion, the plurality of EEG electrodes comprising: a first EEG electrode and a third EEG electrode positioned on a right-side of the gum portion; and a second EEG electrode and a fourth EEG electrode positioned on a left-side of the gum portion, wherein each of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode is spaced apart from each other, the gum portion is configured such that when the mouthpiece is configured to be inserted in the user's oral cavity, each of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode is in contact with the user's alveolar mucosa such that the plurality of EEG electrodes detect brain wave signals through a maxillary bone of the user.—
Claim 22 is amended as follows:
—The mouthpiece of claim 21, further comprising a microprocessor connected to the plurality of EEG electrodes, wherein the microprocessor is configured to identify sleep in the user and assess a depth of the user's sleep using a combination of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode.—
Claim 23 is amended as follows:
—The mouthpiece of claim 21, further comprising a microprocessor connected to the plurality of EEG electrodes, wherein the microprocessor is configured to detect the presence of a brain injury in the user using a combination of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode.—
Claim 26 is amended as follows:
—The mouthpiece of claim 25, further comprising a microprocessor connected to the oxygen sensor and the plurality of EEG electrodes, wherein the microprocessor is configured to detect the presence of a brain injury in the user using a combination of the oxygen sensor, the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode.—
Reasons for Allowance
Claims 5, 7-10, and 21-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Walker et al., (US 20140114165; hereinafter Walker) and Schaefer et al., (US 5490520; hereinafter Schaefer) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed April 05, 2022, it is the Examiner’s position that Walker and Schaefer fail to disclose, teach, or suggest the claimed invention. Specifically, Walker discloses (Figure 12) a mouthpiece (800) comprising: a dentition attachment portion (base portion) contoured to at least partially extend around and receive at least a partial upper dentition of a user, the dentition attachment portion having an occlusal wall (bottom surface), a buccal (cheek-side) wall extending from the occlusal wall on a first side and a lingual wall (tongue-side) extending from the occlusal wall on a second side, the buccal wall comprising a gum portion; and a plurality of EEG electrodes (70) positioned on or embedded in the gum portion, the plurality of EEG electrodes (70) comprising: a first EEG electrode positioned on a right-side of the gum portion; and a second EEG electrode positioned on a left-side of the gum portion, wherein each of the first EEG electrode and the second EEG electrode is spaced apart, the gum portion is configured such that when the mouthpiece (800) is inserted in the user's oral cavity, the plurality of EEG electrodes (70) detect brain wave signals ([0007]-[0008], [0040], [0068]). Walker fails to disclose that the gum portion is positioned adjacent the user's alveolar mucosa, wherein each of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode is in contact with the user's alveolar mucosa such that the plurality of EEG electrodes detect brain wave signals through a maxillary bone of the user. Schaefer teaches (Figures 1-3) a mouthpiece having multiple pairs of electrodes (16) positioned along a gum portion, each pair of electrodes including an anterior electrode (16 on anterior side) positioned along the anterior portion of the gum portion and a posterior electrode (16 on posterior side) positioned along the posterior portion of the gum portion (Col. 2, line 64 – Col. 3, line 6). However, Schaefer also fails to teach the gum portion positioned adjacent the user's alveolar mucosa, wherein each of the first EEG electrode, the second EEG electrode, the third EEG electrode, and the fourth EEG electrode is in contact with the user's alveolar mucosa such that the plurality of EEG electrodes detect brain wave signals through a maxillary bone of the user. Since this is required by the claims, independent claim 21 is allowed. Claims 5, 7-10, and 22-28 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        




/EUN HWA KIM/Primary Examiner, Art Unit 3794